By the Court,
Cowen, J.
The difference between the old and new statute lies in words which express the same thing in substance. The old act was, that the appellee might prosecute for the recovery of the amount. This would have been idle, if it did not mean he should in fact recover it. The revised statutes provide that he may recover as damages the amount remaining due fyc. The former act was taken with the qualification, as against the Sureties, arising from the nature of the transaction, viz. with the proviso that the amount did not exceed the penalty. The present statute must be read in the same way.
Motion granted.